131 F.3d 149
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Jose Alberto OLMEDO, aka Chato, Defendant-Appellant.
No. 96-50459.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 17, 1997.**Decided Nov. 20, 1997.

Appeal from the United States District Court for the Central District of California, No. CR-95-00784-KN-5;  David Kenyon, District Judge, Presiding.
Before HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Jose Alberto Olmedo appeals his sentence for his guilty plea conviction to conspiracy to possess with intent to distribute cocaine in violation of 21 U.S.C. § 846.  Olmedo contends that the district court erred in sentencing him as a career offender because his prior 1994 California marijuana conviction did not constitute a "controlled substance offense" pursuant to U.S.S.G. § 4B1.1.


3
As part of his plea agreement, however, Olmedo waived his right to appeal his sentence if it was within the applicable guideline range.  Olmedo was sentenced within the applicable range.  He does not allege that the plea was not voluntary and knowing.  Accordingly, we do not consider his claim that he was improperly sentenced as a career offender, see United States v. Bolinger, 940 F.2d 478, 480 (9th Cir.1991), and we dismiss the appeal.


4
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3